Title: To John Adams from C. W. F. Dumas, 16 January 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 16e. Janv. 1783.

Voici enfin l’Etat militaire Suédois. Je l’ai extrait d’un Livre que Mr. D’Asp m’a prêté, & duquel j’ai ordonné à un Libraire de faire venir 2 Exemplaires d’Allemagne, où il est imprimé. Sir J. Jay vous aura remis, Monsieur, un petit Livret Hollandois sur la même matiere quant à cette rep., & dont j’en voie demain un second Exemplaire de votre part dans un paquet à Mr. Livingston.
J’écrirai à Berlin, pour me procurer un pareil Etat delà, s’il y a moyen.
Voici une Lettre pour Mr. De Linde, que vous voudrez bien, Monsieur, cacheter d’un oubli, & faire rendre.
Me. Dumas, en priant Son Exce. d’agréer ses respects & ceux de sa fille, trouve les Anglois plus lambins encore que les Hollandois. “Si elle étoit Mr. Adam, elle leur demanderoit une réponse cathégorique, qu’elle iroit attendre à Lahaie.”
Votre Lettre du ler. Janv. me laisse un violent appétit pour les Topicks que vous m’y promettez de m’expliquer plus particulierement.
Je Suis avec un très-grand respect, Monsieur / De V. Exce. le très humble & très obeissant / serviteur
Dumas

 
Translation
Sir
The Hague, 16 January 1783

Here at last is the state of the Swedish military. I took it from a book that Mr. Asp lent me and have instructed a bookseller to order two copies from Germany, where it is printed. Sir James Jay will have given you, sir, a small Dutch booklet on the same subject regarding this republic, and I’m sending a second copy on your behalf in a packet to Mr. Livingston.
I shall write to Berlin to obtain a similar account if possible.
Here is a letter for Mr. De Lynden, sir, which you should please seal and deliver.
Mme. Dumas, who begs your excellency to accept her greetings and those of her daughter, finds the English even more inclined to drag their feet than the Dutch. “If she were Mr. Adams, she would ask them for a categorical response, which she would go and wait for at The Hague.”
Your letter of 1 January has given me a fierce appetite for the Topics you promise to explain in greater detail.
I am with very great respect, sir, your excellency’s very humble and very obedient servant
Dumas

